                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          WILLIAM RICHARD KALLINEN,                        CASE NO. C17-5972-JCC
10                             Plaintiff,                    ORDER
11                     v.

12          NANCY BERRYHILL, Deputy
            Commissioner of Social Security,
13
                               Defendant.
14

15
            This matter comes before the Court on the parties’ stipulated motion for attorney fees and
16
     costs pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 19).
17
     Having thoroughly considered the motion and the relevant record, the Court GRANTS the
18
     motion and ORDERS that:
19
            Pursuant to the EAJA, Plaintiff is AWARDED attorney fees in the amount of $2,685.27,
20
     subject to any offset as described in Astrue v. Ratliff, 560 U.S. 586 (2010). Pursuant to 28 U.S.C.
21
     § 1920, Plaintiff is AWARDED costs in the amount of $400.
22
            The check or checks shall be mailed to Plaintiff’s attorney’s office: Kevin Kerr, P.O. Box
23
     14490, Portland, OR 97293. If it is determined that Plaintiff’s EAJA fees are not subject to any
24
     offset allowed under the Department of the Treasury’s Offset Program, the check for EAJA fees
25
     shall be made payable to Plaintiff’s attorney, Kevin Kerr, based upon Plaintiff’s assignment of
26


     ORDER
     C17-5972-JCC
     PAGE - 1
 1   these amounts to Plaintiff’s attorney. (Dkt. Nos. 19-2, 19-3.) If Plaintiff has a debt, then the

 2   check for any remaining funds shall be made to Plaintiff and mailed to Plaintiff’s attorney’s

 3   office at the address stated above. (See Dkt. No. 19-3.)

 4          DATED this 2nd day of November 2018.




                                                            A
 5

 6

 7
                                                            John C. Coughenour
 8                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-5972-JCC
     PAGE - 2
